Citation Nr: 0005409	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-10 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for peripheral retinal 
degeneration of the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel







INTRODUCTION

The veteran had active service from September 1992 to 
September 1996.  

This appeal arises from a March 1998 rating decision of the 
Buffalo, New York, Regional Office (RO), which denied service 
connection for peripheral retinal degeneration of the left 
eye.  The veteran appealed this decision.


REMAND

By rating decision of April 1997, the RO granted service 
connection for peripheral retinal degeneration of the right 
eye that was diagnosed in a VA examination approximately 
three months after the veteran's separation from the 
military.  In August 1997, a VA eye examination diagnosed 
left eye peripheral retinal degeneration.  However, in a 
rating decision of March 1998 the RO denied service 
connection for this disorder in the left eye as it was 
determined that it had not existed during his military 
service.  The veteran submitted a substantive appeal (VA Form 
9) in May 1998 in which he alleged that a "board certified 
ophthalmologist" had informed him that his left eye 
condition did not "just show up", but had an "incubation 
period" prior to it's diagnosis.  An opinion from this 
ophthalmologist is not of record, nor has the VA informed the 
veteran on the importance of submitting this evidence.  See 
38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69 (1995) (The VA has a duty to inform the claimant of 
the evidence required for a well-grounded claim).  Therefore, 
the RO should contact the veteran and request that he submit 
this evidence.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should appropriately contact 
the veteran and request that he submit a 
written opinion from his ophthalmologist 
that linked his current peripheral 
retinal degeneration of the left eye with 
his period of military service.  In 
addition, he should be notified of the 
importance of submitting this type of 
evidence in a timely manner.  A copy of 
this contact and any material received by 
the RO as a result of this request should 
be associated with the veteran's claims 
file.

2.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the claim for service 
connection on appeal.  Such adjudication 
should be accomplished on the basis of 
all pertinent evidence of record and all 
pertinent legal authority.  The RO should 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

3.  If the determination remains adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case and given a 
reasonable opportunity to respond before 
the case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




